 



EXHIBIT 10.1

EXECUTIVE MANAGEMENT
BONUS PLAN

STARBUCKS COFFEE COMPANY

     
Approval by Shareholders
  The material terms of the Objective Performance Goals under this Executive
Management Bonus Plan will be submitted to the shareholders of Starbucks
Corporation (“Starbucks” or the “Company”) on February 26, 2002. Shareholder
approval of the Plan is required in order for the bonuses paid upon achievement
of the Objective Performance Goals to qualify as performance-based compensation
under Section 162(m) of the Internal Revenue Code.
 
   
Plan Term
  Five fiscal years beginning October 1, 2001
 
   
Plan Effective Date
  October 1, 2001
 
   
Plan Year
  Starbucks fiscal year, which ends on the Sunday closest to September 30.
 
   
Purpose
  The purpose of the Plan is to increase shareholder value by providing an
incentive for the achievement of goals that support Starbucks strategic plan.
 
   
Eligibility
  Starbucks partners serving in positions of executive vice president and above
and other senior officers of the Corporation, as designated by the Compensation
and Management Development Committee (the “Compensation Committee”) of the Board
of Directors, are eligible to participate in the Plan.
 
   

  The executive vice president, Partner Resources and the chief executive
officer have the authority to recommend Participants. The Compensation Committee
has the sole authority to designate Participants.
 
   

  Eligibility will cease upon termination of the Participant’s employment,
withdrawal of designation by the Compensation Committee, transfer to a position
compensated otherwise than as provided in the Plan, termination of the Plan by
Starbucks, or if the Participant engages, directly or indirectly, in any
activity which is competitive with any Starbucks activity.
 
   

  If a Participant changes from an eligible position to an ineligible position
during the Plan Year, eligibility to participate will be at the discretion of
the Compensation Committee.
 
   
Target Bonus
  The Target Bonus for each Participant shall be established by the Compensation
Committee no later than ninety (90) days after the beginning of the Plan Year.
The Target Bonus shall be the amount that would be paid to the Participant under
the Plan if 100% of Objective Performance Goals and 100% of Individual Goals
were met. The Target Bonus may be established as a percentage of Base Pay, a
specific dollar amount, or according to another method established by the
Compensation Committee. The amount of the Target Bonus earned by the Participant
shall be based on the achievement of Objective Performance Goals and Individual
Performance Goals.
 
   
 
  Base Pay is the annual pay rate established for the Participant by Starbucks
and in effect on the last day of the Plan Period or, in the case of a deceased
or disabled Participant, on the last day of participation in the Plan.
Starbucks, in conjunction with the Compensation Committee, may at any time, in
its sole discretion, prospectively revise the Participant’s Base Pay.

 



--------------------------------------------------------------------------------



 



             
Goals
                 
Ø Objective
Performance Goals
  •   In accordance with Section 162(m) of the Internal Revenue Code, the
Compensation Committee shall select one or more objective performance goal
measures from among Earnings Per Share, Return on Capital, Sales Growth and
Volume, and/or Return on Assets for the Objective Performance Goals. The
Compensation Committee shall select the Objective Performance Goals for each
Participant no later than ninety (90) days after the beginning of the Plan Year
and while the outcome is substantially uncertain.
 
           

  •   The Compensation Committee shall select the amount of the Target Bonus for
each Participant that will be determined by achievement of the Objective
Performance Goals.
 
           

  •   The Compensation Committee may establish any special adjustments that will
be applied in calculating whether the Objective Performance Goals have been met
to factor out extraordinary items no later than ninety (90) days after the
beginning of the Plan Year and while the outcome is substantially uncertain.
 
           

  •   If the Objective Performance Goals selected by the Compensation Committee
are not met, no bonus related to those goals is payable under the Plan.
 
           
ØIndividual Goals
  •   The portion of the Target Bonus not determined by achievement of the
Objective Performance Goals shall be determined by the Participant’s achievement
of Individual Goals.
 
           

  •   Each Participant with Individual Goals shall submit such Individual Goals
for approval by the Compensation Committee.
 
           

  •   The maximum performance level for each Individual Goal is 100%.
 
            Bonus Payout and Eligibility   Bonus Payout for each Participant is
based on the achievement of the Objective Performance Goals and the Individual
Goals. A Bonus Payout under this Plan is earned as of the end of the Plan Year
and will be paid according to the Plan, if the Participant:
 
           

  1)     remains a Starbucks partner through the end of the Plan Year, unless
employment is terminated prior to the end of the Plan Year due to death or
disability, and
 
           

  2)     refrains from engaging during the Plan Year, directly or indirectly, in
any activity that is competitive with any Starbucks activity.
 
                The Compensation Committee, in its discretion, may determine
that the Bonus Payout for any Participant will be less than (but not greater
than) the amount earned by such Participant under the Plan.
 
            Bonus Payout Calculation   Within ninety (90) days after the
beginning of the Plan Year and while the outcome is substantially uncertain, the
Compensation Committee shall review and approve for each Participant: the target
bonus; the Objective Performance Goals; and the relative weighting of the Goals
for the Plan Year. Those metrics will be used to calculate the Bonus Payout for
each Participant. The Compensation Committee shall review the Bonus Payout
Calculation for each Participant. The maximum Bonus Payout for the achievement
of Objective Performance Goals is $3,500,000, to any one Participant in any plan
year.

 



--------------------------------------------------------------------------------



 



     
Bonus Payout
Prorations
  For any partner who meets eligibility criteria and becomes a Participant after
the start of the Plan Year or whose employment with Starbucks is terminated
prior to the end of the Plan Year because of disability or death, the
Compensation Committee (1) shall prorate the Bonus Payout related to the
Objective Performance Goals, and (2) in its discretion, may prorate the Bonus
Payout related to Individual Performance Goals. If the Participant is on a leave
of absence for a portion of the Plan Year, the Compensation Committee in its
discretion may reduce the Participant’s Bonus Payout on a pro-rata basis.
 
   
 
  The proration is based on the number of full months during which the
Participant participated in the Plan during the Plan Year. Credit is given for a
full month if the Participant is eligible for 15 or more calendar days during
that month.
 
   
 
  If a Participant changes positions within Starbucks the Plan Year, the
Compensation Committee in its discretion may prorate the Participant’s Bonus
Payout by the number of months in each position.
 
   
Administration
  Compensation Committee Responsibilities: Approve the Plan design, Objective
Performance Goals, and Individual Goals for each Participant. Determine and
certify the achievement of the Objective Performance Goals and Individual Goals.
Approve the Bonus Payout calculation and Bonus Payout for each Participant.
 
   
 
  In the event of a dispute regarding the Plan, the Participant may seek
resolution through the executive vice president, Partner Resources and the
Compensation Committee. All determinations by the Compensation Committee shall
be final and conclusive.
 
   
Bonus Payout Administration
  The Bonus Payout will be made as soon as administratively feasible and is
expected to be within approximately 75 days after the end of the Plan Year. No
amount is due and owing to any Participant before the Compensation Committee has
determined the Bonus Payout.
 
   
 
  The Company will withhold amounts applicable to Federal, state and local
taxes, domestic or foreign, required by law or regulation. Contributions for
Future Roast 401(k) and Management Deferred Compensation Plan (MDCP) are
deducted from cash Bonus Payouts, based on the Participants elections then in
effect.
 
   
Termination of Employment
  The Plan is not a contract of employment for any period of time. Any
Participant may resign or be terminated at any time for any or no reason.
Employment and termination of employment are governed by Starbucks policy and
not by the Plan.
 
   
Revisions to the Plan
  The Plan will be reviewed by the executive vice president, Partner Resources
and the Compensation Committee on a periodic basis for revisions. Starbucks
reserves the right at its discretion with or without notice, to review, change,
amend or cancel the Plan, at any time.

 